Citation Nr: 1642244	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  10-38 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected residuals, fractured left ankle, status-post open reduction internal fixation (ORIF).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In April 2014, the Board remanded this matter to the RO for a VA examination and other development.  A review of the claims file reveals substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

With respect to the issue of entitlement to service connection for a respiratory disability, to include allergic rhinitis and asthma, this matter was previously remanded by the Board in the April 2014 decision.  In a November 2014 rating decision, the Veteran was granted service connection for asthma and chronic sinusitis.  As the Veteran has not indicated that he disagrees with the November 2014 rating decision, the Board finds that the benefits sought by the Veteran have been granted in full and are thus no longer before the Board.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Additional VA treatment records have been associated with the claims file after the most recent adjudication of the claim on appeal in a September 2014 supplemental statement of the case.  However, a review of these records indicates that they are not pertinent to the issue on appeal.  Accordingly, the Board finds no prejudice to the Veteran in proceeding with adjudication without securing waiver in this case.

This appeal includes documents contained in the Veterans Benefits Management System and Virtual VA system.  All records have been considered in adjudicating this matter. 

FINDING OF FACT

Hypertension did not have its clinical onset in service and is not otherwise related to active duty or to service-connected residuals, fractured left ankle, status-post ORIF; hypertension was not exhibited within the first post service year.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403   (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In a pre-adjudication letter dated in January 2008, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim on a direct and secondary basis.  He was told what information that she needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant VA and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.

Pursuant to the April 2014 Board remand, in relevant part, outstanding VA medical records were associated with the claims file.  The Veteran was afforded a VA medical examination in May 2014, the report of which is of record.  The May 2014 VA examination and medical opinion are adequate for evaluation purposes, as to the claim decided herein.  

Hence, the AOJ substantially complied with all of the Board's April 2014 remand instructions and VA has no further duty to attempt to obtain any additional records or conduct additional examinations with respect to the service connection claim being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by § 3.303(b) requires a medical nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a claimed disability, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). 

Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease (including hypertension), are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran's primary contention is that his hypertension is due to weight gain associated with his service-connected residuals, fractured left ankle, status-post ORIF.  He reports having elevated blood pressure during service and in connection with medical treatment shortly thereafter.

Hypertension must be confirmed by readings taken two or more times on at least three different days.  Hypertension is defined as diastolic blood pressure predominately at 90 mm or greater; or, systolic blood pressure predominately at 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note (1) (2015).

The Veteran fractured his left ankle in August 1990 and was separated from service for failure to meet Army body composition/weight standards in January 1993.

Service treatment records contain blood pressure readings, but no diagnosis of or treatment for hypertension.  A February 1989 enlistment examination contains a blood pressure reading of 104/60.  He had blood pressure readings of 130/60 in May 1991, 130/90 in December 1991, 124/62 in April 1992, and 110/76 in October 1992.  

After service, on VA examination in January 1994, the Veteran again presented with a blood pressure reading of 130/90.

VA treatment records from September 1996 revealed blood pressure readings from April to September 1996 of 133/80, 143/85, and 145/74.  An April 1999 emergency room treatment record contained a blood pressure reading of 125/66 and an October 1999 emergency room treatment record contained blood pressure readings of 123/72 and 140/70.

The Veteran was first diagnosed with hypertension in December 2007 during a VA emergency room treatment visit.  His blood pressure reading was 152/97.  February 2008 treatment records note hypertension and obesity as current problems, and the need for weight loss, but hypertension was described as well controlled with medication and a healthy diet.  December 2009 and June 2010 VA treatment records describe blood pressure as under good control with medication.  March 2011 VA treatment records note poor controlled blood pressure and a discussion with the Veteran on the importance of taking blood pressure medication.  During this visit, his blood pressure regimen was adjusted.  April 2011 VA treatment records note a history of obesity and hypertension.  On examination, his weight was 318 to 320 pounds and the treating nurse recommended lifestyle changes.  February 2013 VA treatment records note that blood pressure is usually adequately controlled with no need for medication changes.  April 2013, April 2014, and April 2016 VA treatment records document a history of obesity and hypertension and the need to lose weight.  During all visits, hypertension was described as stable with medication.

The Veteran was afforded a VA examination in April 2014.  The examiner noted a diagnosis of hypertension since December 2007.  On examination, his blood pressure readings were 160/80, 154/90, and 144/85.  Thus, the average blood pressure reading was 152/87.  As for direct service connection, the examiner opined that it is less likely than not that the Veteran's current hypertension is related to active service.  As rationale, the examiner stated that service treatment records do not contain recurrent blood pressure elevations, treatment, or a diagnosis of hypertension.  Further, there is no evidence of hypertension or medication for its treatment immediately following service.  As for secondary service connection, the examiner opined that it is less likely than not that the Veteran's current hypertension is caused by or aggravated by obesity attributable to his service-connected residuals, fractured left ankle disability.  As rationale, the examiner stated that although the Veteran had weight gain since the 1992 in-service fractured left ankle incident, his weight gain far predated his diagnosis of hypertension in December 2007.  In December 2007 the Veteran weighed 254 pounds and in 2009 he weight approximately 290 to 300 pounds, thus his condition gradually worsened.  However, his hypertension medication since 2008 has not changed.  The examiner attributed the Veteran's hypertension to other factors, such as hereditary predisposition, increasing age, and sex.

The April 2014 VA examination report is afforded significant probative weight with respect as to whether the Veteran's current hypertension is related to service or his service-connected residuals, fractured left ankle disability.  In particular, the examination report is consistent with the medical evidence, and the examiner's opinion provided an informed rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Furthermore, the Board finds that the April 2014 opinion addressed the pertinent evidence, to include the Veteran's medical history and current blood pressure readings, and was supported by an articulated medical explanation that is consistent with the remaining evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opinion is suitably qualified and sufficiently informed).

There is no evidence that hypertension manifested to a compensable degree within the first post-service year.  See 38 C.F.R. § 3.309(a).  Indeed, the Veteran made no argument concerning such. To that end, treatment records do not note any treatment for this disability until December 2007 following the Veteran's separation from service in January 1993.

Service connection for the Veteran's hypertension disability must be denied as the preponderance of the evidence is against the claim. Hypertension was not clinically identified until December 2007, approximately 14 years after service.  The VA examiner reviewed blood pressure readings in service and following active duty and did not find that the Veteran exhibited hypertension in service or within the first post service year.  The clinical records reveal no treatment or diagnosis for hypertension until after discharge in December 2007.  In this regard, evidence of a prolonged period without medical complaint, and the amount of times that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that weight gain following an orthopedic injury may have caused hypertension is plausible, therefore, the Veteran's claim that his hypertension is related to a residual (weight gain) from his service-connected fractured left ankle disability makes a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the May 2014 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  A clear preponderance of the evidence is against a finding that hypertension is related to his weight gain, or other residuals from his service-connected fractured left ankle disability, or otherwise related to service.  Furthermore, the examiner found no evidence of aggravation of hypertension related to obesity.  On the contrary, while medical treatment records noted the need for weight loss, hypertension was primarily described as well controlled with medication.

In sum, taking into account all of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected residuals, fractured left ankle, status-post ORIF, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


